Case: 16-31244      Document: 00514171035         Page: 1    Date Filed: 09/26/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                      No. 16-31244                               FILED
                                                                         September 26, 2017
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk

                                                 Plaintiff-Appellee

v.

GARY JEFFERSON BYRD,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:16-CV-1372
                           USDC No. 6:92-CR-60025-1


Before DAVIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       In 1992 Gary Jefferson Byrd, federal prisoner # 07983-035, was
convicted of receiving child pornography through the mail and sentenced to
serve 10 years in prison. The district court concluded that the most recent
action he filed to challenge this conviction was an unauthorized successive 28
U.S.C. § 2255 motion and dismissed it on this basis. Byrd now moves this court
for a certificate of appealability (COA), arguing that this action is a writ of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-31244    Document: 00514171035     Page: 2   Date Filed: 09/26/2017


                                 No. 16-31244

coram nobis and that he is entitled to relief on his claims concerning his
innocence.
      Because Byrd is no longer in custody for the 1992 conviction, he cannot
challenge it via a § 2255 motion. See Pack v. Yusuff, 218 F.3d 448, 454 n.5 (5th
Cir. 2000). He can, however, bring a writ of coram nobis to challenge this
conviction. See United States v. Dyer, 136 F.3d 417, 422 (5th Cir. 1998).
Because this action is best classed as sounding in coram nobis, not § 2255,
Byrd’s COA motion is DENIED AS UNNECESSARY.
      The writ of coram nobis may be used to correct only fundamental errors
that result in a complete miscarriage of justice. Dyer, 136 F.3d at 430. Because
Byrd’s claims could have been presented sooner, he has not met this standard.
See id.
      AFFIRMED.




                                       2